Citation Nr: 1538287	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-47 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blood in the urine and a hernia.

2.  Entitlement to an effective date prior to May 15, 2008 for the grant of service connection for the residuals of right knee patellar fracture.  

3.  Entitlement to an effective date prior to May 15, 2008 for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had an initial period of active duty training from October 2003 to March 2004.  He also had additional service in the Marine Reserves, to include inactive duty training (INACDUTRA). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and June 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland and Cleveland, Ohio, respectively, which, in pertinent part, granted service connection for eczematous dermatitis, atopic and xerosis of the skin, and service connection for residuals of right knee patellar fracture, each with a 10 percent rating assigned from May 15, 2008, and denied service connection for blood in the urine.  

The Baltimore RO has retained jurisdiction in this case. 

The Veteran provided testimony before the undersigned at a hearing at the Board in August 2011.  A transcript is of record.  

These issues were previously before the Board in November 2011 when they were remanded for additional development.  A claim for service connection for a back disability that was also before the Board and remanded was subsequently granted on remand.  This is considered a complete grant of the benefit sought on appeal. 

Additional information has been submitted in support of the Veteran's claims since the issuance of the most recent supplemental statement of the case.  The Veteran's representative waived initial RO review of these records in an August 2015 brief to the Board.  

The issue of entitlement to service connection for a disability manifested by blood in the urine and a hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In letters to the Veteran dated in October 2006 and January 2007, the RO requested that the Veteran submit information pertaining to his separation from active service, but he did not provide this information within a year of the requests. 

3.  The Veteran submitted new claims for service connection for a right knee disability and a skin disability that were received on April 15, 2008.  



CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 15, 2008 for the grant of service connection for the residuals of right knee patellar fracture have been met; the criteria for an effective date prior to April 15, 2008 have not been met.  38 C.F.R. §§ 3.158, 3.400 (2015).  

2.  The criteria for an effective date of April 15, 2008 for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin have been met; the criteria for an effective date prior to April 15, 2008 have not been met.  38 C.F.R. §§ 3.158, 3.400. 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with complete VCAA notification in a March 2009 letter that contained all the information required by Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  It was provided to the Veteran prior to the initial adjudication of his claim.  The duty to notify has been met.  

Because the outcome is determined by the law and there is not a dispute as to the pertinent facts, the VCAA is not applicable.  38 U.S.C.A. § 5103A; Livesay v. Principi, 15 Vet App 165, 178 (2001); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (2004).  

Effective Dates

The Veteran contends that he is entitled to an effective date of September 22, 2006 for service connection for his right knee and skin disabilities; because he submitted his initial claim on this date, but that VA failed to act.  

The record confirms that the Veteran's Form 21-526, Veteran's Application for Compensation or Pension was received on September 22, 2006.  His claimed disabilities included itching of the skin and knee injury.  In the section of the form regarding active duty, the Veteran said that he first entered active duty in July 2003, and that he remained on active duty.  In the section regarding reserve service, the Veteran said he entered reserve service in March 2004 and left it in August 2006.  

In October 2006, the RO sent the Veteran a letter stating that it was working on his claims.  The Veteran was requested to send the original or a certified copy of his DD 214 or other separation papers for all periods of service.  He was also requested to send any military medical records in his possession.  

The Veteran failed to report for a scheduled VA examination in December 2006.  

A January 2007 letter to the Veteran also requested the original or a certified copy of his DD 214 or other separation papers for all periods of service.  

A second January 2007 letter to the Veteran acknowledged the receipt of his claim.  He was informed that the claim could not be processed until he provided the date that he was being discharged from active service.  Once again the letter requested the original or a certified copy of his DD 214 or other separation papers for all periods of service.  

The next communication from the Veteran was received and date stamped April 15, 2008.  He noted his previous claim and the requests to submit military records.  The Veteran said that he was enclosing those records and requested that his claim be reopened.  

A February 2010 rating decision granted service connection for the residuals of right knee patellar fracture and eczematous dermatitis, atopic and xerosis of the skin, with an effective date of May 15, 2008.  This decision explained that the basis for the effective date was that the Veteran was still on active duty at the time of his original October 2006 claim, and that May 15, 2008 was the day following his discharge from active service.  The Veteran initiated the current claim by submitting a notice of disagreement with the effective date in March 2010.  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

Where evidence requested in connection with an original claim or claim to reopen is not furnished within one year after the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a); see also Hurd v. West, 13 Vet. App. 449, 452 (2000).  After one year, no further action will be taken until a new claim is received; and the effective date of any subsequent grant will not be earlier than the date of the subsequent claim.  Id.  Once a claim has been abandoned.   Even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are 'binding on all who seek to come within their sphere,' regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).

Here, the Veteran did not respond within one year of the January 2007 request for information pertaining to his separation from service.  The letter notified him that his claim could not be processed without this information.  This was the third request between October 2006 and January 2007.  Therefore, his October 2006 claim is considered abandoned.  The effective date for the grant of service connection could not be earlier than the date of his subsequent claim. 

However, the RO apparently continued to operate under the mistaken belief that the Veteran was on active duty subsequent to March 2004 when the May 15, 2008 effective date was assigned by the February 2010 rating decision.  In fact, the record shows that May 14, 2008 was the date of the Veteran's final separation from the Marine Reserves, and not from active duty.  

In the case of an abandoned claim, the effective date for a subsequent grant of benefits can be no earlier than the receipt of the reopened claim after the abandonment.  Fleshman v. Brown, 9 Vet. App. 548 (1996) (appellant's failure to provide the missing evidence within one year after being requested to do so resulted in an abandoned claim under 38 C.F.R. § 3.158(a), a circumstance which cannot give rise to an earlier effective date); aff'd Fleshman v. West, 138 F. 3d 1429 (Fed. Cir. 1998).

Because the Veteran abandoned his October 2006 claim, the earliest possible effective date is the date of receipt of a subsequently filed claim.  In this case, the Veteran's first request to reopen his claim was received on April 15, 2008.  He was not on active duty at that time, had been separated from service for over four years, and was entitled to receive service connected benefits.  In fact, this claim resulted in the grant of service connection.  Therefore, the proper effective date for service connection for his right knee disability and skin disability is April 15, 2008.  


ORDER

Entitlement to an effective date of April 15, 2008 for the grant of service connection for the residuals of right knee patellar fracture is granted. 

Entitlement to an effective date of April 15, 2008 for the grant of service connection for eczematous dermatitis, atopic and xerosis of the skin is granted. 


REMAND

The Veteran's claim for service connection for a disability manifested by blood in the urine and a hernia was remanded by the Board for additional development, including an examination and medical opinion.

The Veteran was afforded an additional examination, but the examiner did not provide sufficient reasons for the opinion or address whether the disability was aggravated by service connected disabilities.  As this aspect of the previous remand was not addressed, this issue must be returned in order to obtain answers to all of the requested opinions.  Stegall v. West, 11 Vet. App. 268 (1998).  

Other opinions as to direct service connection are also inadequate.

A December 2011 VA examination states that the Veteran developed a hernia in 2006.  He had also experienced four episodes of prostatitis since 2004.  The examiner stated that these episodes had been treated with appropriate antibiotic with resolution.  However, he also opined that the Veteran's hernia was most likely due to active service.  The only rationale given for this opinion was that the hernia was noted prior to discharge.  However the evidence does not show that the Veteran was on active duty in 2006.  

In a May 2015 letter, the Veteran's private doctor stated that the Veteran had a left inguinal hernia.  He noted the Veteran's report that the hernia began in 2007 when he was lifting heavy objects while in the Marine Corps.  The examiner states that he believed the hernia occurred while the Veteran was in the Marine Corps and thus was service-related.  The record shows that the Veteran was not on active duty in 2007, and had only sporadic participation in the Marine Corps reserves.

The Board finds that neither of these opinions provides a basis for service connection in that both are predicated on an inaccurate premise.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the August 2013 VA genitourinary examination.  If this examiner is no longer available, the record should be forwarded to another examiner of at least equal qualifications.  A new examination is not required unless deemed necessary by the examiner.  The examiner should answer the following questions:

a) Is it as likely as not that the Veteran's current genitourinary disability/prostatitis/left inguinal hernia began during the period of active duty training in 2003 and 2004; is the result of a disease or injury during that period, or is the result of an injury during periods of inactive duty training (weekend drills) or aggravated due to active service (October 2003 to March 2004)?  

b) Is it as likely as not that the Veteran's genitourinary disability/prostatitis/left inguinal hernia was proximately caused by his service connected right knee disability (e.g. the knee disability caused a fall resulting in hernia, prostate, or genitourinary injury)?  

c) Is it as likely as not that the Veteran's genitourinary disability/prostatitis/left inguinal hernia was aggravated (increased in severity beyond natural progression) due to his service connected right knee disability?  

If so, is there medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline prior to aggravation?

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any portion of the requested opinions without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional specific evidence that would permit the opinion to be provided.  

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case, then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


